Atkinson, Justice.
The plaintiffs brought an action of ejectment against the defendant for certain described premises. It appeared that both plaintiffs and defendant claimed from a common grantor, the common grantor being the father of the plaintiffs. The plaintiffs rested their claim of title upon a deed executed on March 2d, 1878, which conveyed to them the premises in dispute, together with certain other real and personal property therein described. This deed was recorded on November 7th, 1891. The deed under which the defendant claimed was executed by the common grantor on the 11th day of January, 1888, and was recorded on the 21st day of March, 1888. The real question in the case turned upon whether the defendant, who claimed under the junior deed, had notice, at the time he took his title, of the execution of the outstanding senior conveyance. Upon this question there was such a distressing conflict of evidence that a finding either way could be upheld. The jury found in favor of the defendant; and the circuit judge having refused a new trial, we are not disposed to interfere with his judgment in so far as it rests upon a sufficiency of the evidence. It will be noted that these conveyances were executed long anterior to the recent- registry acts. Prior to their passage it was well settled in Georgia, that the holder of a junior deed taken in good faith without notice of a former conveyance, and recorded within twelve months from the date of its execution, would prevail against an older unrecorded conveyance. The claims of title of the contending parties in this case are referable to, and are to be determined by, this well settled rule of law; and the jury having found, under proper instructions upon that subject, that the holder of the junior deed took his title without notice of the outstanding senior conveyance, and recorded.it within the time required by law, he is entitled to prevail against a claim of title in the plaintiffs *616resting upon a senior deed wMcli was not recorded until thirteen years after its execution.
Complaint is made of certain rulings by the court during the progress of the trial, upon the introduction of evidence; but as these rulings relate to minor points having no direct bearing upon the real merits of the controversy, they would, even if erroneous, not be cause for the grant of a new trial. We do not mean to intimate that any error, with respect to these matters, was committed by the trial judge, but treat any alleged to have been committed as relating •only to irrelevant matters which do not and ought not to affect the result upon the substantial merits of the case. The evidence, as we have stated before, was conflicting upon the pivotal question in the case, but was sufficient to support the verdict; and the trial judge having declined to interfere, we will not control his discretion in refusing a new trial.

Judgment affirmed,.


All the Justices concur ring.